ORDER

PER CURIAM.
Defendant appeals his conviction by the trial court for possession of a controlled substance, § 195.202 RSMo Supp.1992. He was sentenced as a persistent drug offender to ten years’ imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).